COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EDUARDO SALAS,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00004-CR

Appeal from the

205th Judicial District Court

of El Paso County, Texas 

(TC# 20070D00507) 



MEMORANDUM  OPINION

	Eduardo Salas attempts to appeal his conviction for aggravated assault with a deadly
weapon.  Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of
Appellate Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case and requires
that the trial court enter a certification of the defendant's right to appeal in every case in which it
enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2(a)(2).  Likewise, Rule
25.2(d) requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a
certification that shows the defendant's right to appeal has not been made part of the appellate
record.  See Tex.R.App.P. 25.2(d).
	Appellant filed a timely notice of appeal, but the notice did not include the trial court's
certification of the defendant's right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  By
letter dated January 9, 2008, the clerk of this Court notified Appellant that a certification had not
been filed and informed Appellant of the Court's intent to dismiss the appeal pursuant to Rule
25.2(d), if the certification was not received within thirty days.  Appellant has not complied with
the clerk's request.  Accordingly, the appeal is dismissed.


May 15, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)